United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgeview, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0090
Issued: May 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 16, 2018 appellant filed a timely appeal from a May 17, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1

5 U.S.C. § 8101 et seq.

2
The Board notes that following the May 17, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 10
percent permanent impairment of the right lower extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
OWCP accepted that on December 16, 2015 appellant, then a 54-year-old letter carrier,
sustained a right ankle fracture when she slipped on a timber log on a customer’s property
delivering mail while in the performance of duty. It authorized an open reduction and internal
fixation to repair a bimalleolar ankle fracture and right syndesmosis, which was performed on
December 18, 2015.
On November 3, 2017 appellant filed a claim for a schedule award (Form CA-7). As no
medical evidence was submitted with her claim, by letter dated November 7, 2017, OWCP
requested that she submit an impairment evaluation from her attending physician in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3
In a December 22, 2017 medical report, Dr. Neil Allen, an attending physician Boardcertified in internal medicine and neurology, provided a history of clinical presentation. He
described the accepted December 16, 2015 employment injury and appellant’s medical treatment,
including her authorized December 18, 2015 right ankle surgery. Dr. Allen noted her right ankle
symptoms, which included constant right ankle pain up to 8 on a scale of 10 with swelling,
pinching on the outside of the ankle, and an inability to squat or run. He reported exacerbating
factors which included appellant being unable to walk more than 15 minutes and stand more than
10 minutes. Appellant was also unable to wear high top shoes and endure any force through the
lower limb (stepping off a curb/out of a vehicle).
Dr. Allen advised that appellant had reached maximum medical improvement (MMI). He
addressed her functional history utilizing Table 1-2, page 4 of the sixth edition of the A.M.A.,
Guides which listed activities of daily living (ADLs). Dr. Allen reported that appellant had
moderate interference with self-care, personal hygiene, travel, and sleep. Appellant had severe
interference with physical activity. She had no interference with communication and sensory and
sexual function. Dr. Allen reported that her American Academy of Orthopedic Surgeons (AAOS)
Lower Limb Questionnaire score was 26. On examination of the right ankle, Dr. Allen observed
a stiff gait pattern and moderate enlargement compared to the opposite side. The circumference
of the ankle measured at 26 centimeters (cm) on the right and 24 cm on the left. Appellant had a
9 cm well-healed surgical scar over the lateral malleolus. She also had a 5 cm well-healed surgical
scar over the medial malleolus. On palpation, there was widespread tenderness. On neurovascular
examination, soft touch and sharp/dull discrimination were intact. Muscle strength on the right
(affected side) was 5/5 for dorsiﬂexion, inversion, and plantarﬂexion, and 4/5 for eversion. Muscle
strength on the left (unaffected side) was 5/5 for dorsiﬂexion, inversion, plantarﬂexion, and
3

A.M.A., Guides (6th ed. 2009).

2

eversion. Dr. Allen reported range of motion as +18 degrees (+20 degrees, +18 degrees) of
dorsiﬂexion, 61 degrees (56 degrees, 58 degrees) of plantar flexion, 26 degrees (21 degrees, 24
degrees) of inversion and 4 degrees (-l degree, l degree) of eversion on the right (affected side).
He further reported range of motion as +2 degrees of dorsiﬂexion, 64 degrees of plantar flexion,
28 degrees of inversion, and 12 degrees of eversion on the left (unaffected side). Clinical studies
included a June 10, 2016 computerized tomography (CT) scan of the right ankle which revealed
previous surgical changes with incomplete bony fusion small fragment posterior talus. There were
no findings of hardware failure. There were several small bone fragments along the anterior aspect
of the taloﬁbular joint space, small curved lucency medial navicular, and fracture versus emissary
vein. X-rays of the right ankle which were performed on June 2, 2016 revealed a well-aligned
bimalleolar and syndesmotic repair.
Dr. Allen utilized the diagnosis-based impairment (DBI) rating method of the sixth edition
of the A.M.A., Guides to calculate appellant’s right ankle permanent impairment. He found that,
under Table 16-2, page 503, Foot and Ankle Regional Grid, the radiology and physical
examination findings of a mild motion deficit in eversion and bimalleolar fracture represented a
class one impairment with a default value of 10 percent lower extremity permanent impairment.
Dr. Allen cited Table 15-7, page 406, regarding appellant’s functional history of an AAOS Lower
Limb Questionnaire score of 26. However, he excluded functional history as a grade modifier
from his net adjustment calculation, citing to page 516 because the grade for functional history
varied by two or more grades from physical examination and clinical studies. Dr. Allen also
excluded physical examination and clinical studies as grade modifiers from his net adjustment
calculation, citing to page 521 because they were used in the class placement. He concluded that
appellant had 10 percent permanent impairment of the right lower extremity. Dr. Allen related
that the right ankle default value of 10 percent permanent lower extremity impairment remained
unchanged.
On March 28, 2018 OWCP routed Dr. Allen’s report, a statement of accepted facts
(SOAF), and the case file to Dr. Nathan Hammel, a Board-certified orthopedic surgeon and an
OWCP district medical adviser (DMA), for review and a determination of permanent impairment
of appellant’s right lower extremity and her date of MMI.
In an April 2, 2018 report, Dr. Hammel indicated that he had reviewed the SOAF and the
medical record. He noted that the most recent clinical examination note documented continued
right ankle pain after surgery for a bimalleolar ankle fracture, appellant’s AAOS Lower Limb
Questionnaire score of 26, and mild limitation in ankle range of motion. Dr. Hammel also noted
that x-rays of the right knee showed a well-aligned ankle fracture that was healed. He determined
that application of the DBI rating method under Table 16-2 on page 503 of the sixth edition of the
A.M.A., Guides meant that appellant’s ankle fracture fell under class 1 with a default grade C.
Dr. Hammel assigned a grade modifier 1 for history based on the AAOS instrument. He assigned
a grade modifier 1 for physical examination based on mild motion deficit. Dr. Hammel noted that
a grade modifier for clinical studies was not applicable because they set the class placement. He
calculated a net adjustment of 0, and found a right lower extremity permanent impairment rating
of 10 percent. Dr. Hammel indicated that there was no change in the default grade C. He found
that appellant had reached MMI on January 30, 2018.

3

OWCP, by decision dated May 17, 2018, granted appellant a schedule award for 10 percent
permanent impairment of the right lower extremity. The period of the award ran for 28.8 weeks
from January 30 through August 19, 2018, and was based on the opinions of Dr. Allen and
Dr. Hammel.
LEGAL PRECEDENT
The schedule award provisions of FECA,4 and its implementing federal regulation,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
With respect to the foot/ankle, the relevant portion of the leg for the present case, reference
is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501.8 After the class of
diagnosis (CDX) is determined from the Foot and Ankle Regional Grid (including identification
of a default grade value), the net adjustment formula is applied using the grade modifier for
functional history (GMFH), grade modifier for physical examination (GMPE), and grade modifier
for clinical studies (GMCS). The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
extent of impairment in accordance with the A.M.A., Guides, with an OWCP medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish greater than 10
percent permanent impairment of the right lower extremity, for which she previously received a
schedule award.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

See A.M.A., Guides 501-08 (6th ed. 2009).

9

Id. at 515-22.

10

See supra note 7 at Chapter 2.808.6(f) (March 2017).

4

OWCP accepted that appellant sustained a right ankle fracture with resulting surgery
performed on December 18, 2015. Appellant’s physician, Dr. Allen, and OWCP’s DMA,
Dr. Hammel, agreed that appellant had 10 percent permanent impairment of her right lower
extremity due to her right bimalleolar ankle fracture under the DBI methodology. The A.M.A.,
Guides provide that a bimalleolar ankle fracture is a class 1 impairment with a default grade C
impairment value of 10 percent of the lower extremity.11 Dr. Hammel determined that appellant
had grade 1 modifiers for functional history and physical examination. He applied the net
adjustment formula and determined that appellant’s default impairment at class 1, grade C was 10
percent permanent impairment of the right lower extremity. The Board finds that the medical
evidence does not establish more than 10 percent impairment of appellant’s right lower extremity
for which she previously received a schedule award.12
On appeal, appellant contends that she is entitled to a greater schedule award because she
continues to suffer from permanent effects of her accepted employment-related injury. For the
reasons discussed above, she has not established entitlement to a greater schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than 10
percent permanent impairment of the right lower extremity, for which she previously received a
schedule award.

11

A.M.A., Guides 503, Table 16-2.

12

See D.K., Docket No. 18-0135 (issued August 20, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

